Allowable Subject Matter
Claims 1-7 and 9-15 are allowed. The following is an examiner’s statement of reasons for allowance: In the remarks filed 1/25/2021 and 9/1/2020, applicant provided a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed by previously cited art Shyshkin et al. (US Patent Application 2019/0052872) and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Therefore, the non-disqualified art of record discloses a method of compensating for non-uniformity of an emissive display panel having pixels, each pixel having a light-emitting device, the method comprising: 
selecting a plurality of greyscale drive levels representing a significant portion of a usable greyscale drive level range for the display panel, the plurality of greyscale drive levels being the entire set of the operational greyscale drive levels of the emissive display panel;
for each pixel, 
measuring the pixel at each predetermined greyscale drive level;
for each predetermined greyscale drive level determining an offset value from the predetermined greyscale drive level for the pixel which creates a uniform flat field with use of said measurements and storing said offset value in an array in a memory of said emissive display device, each offset value sored in said array using a bit depth less than the bit depth of the predetermined greyscale drive level;

correcting an input drive level for the pixel with use of the uniformity correction function to compensate for said non-uniformity.
However, none of the previously cited art discloses or inherently implies the method further comprising selecting a plurality of greyscale drive levels representing a significant portion of a usable greyscale drive level range for the display panel, the plurality of greyscale drive levels being only a subset of the operational greyscale drive levels of the emissive display panel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622